DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-18 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 5, 6, 11, 12, 17 and 18]
Claims 5, 11 and 17 variously recite “updating of the priority when the client leaves or participates in the proximity of distance”.  However, there is insufficient antecedent basis for “the proximity of distance” in these claims.
For the purposes of applying prior art, claims 5, 12, and 17 will be read as depending on claims 2, 8 and 14 respectively which provides proper support for “the proximity of distance” and it is suggested that these claims be amended as such.
Appropriate correction is required.[claims 6, 12 and 18]
Claims 6, 12 and 18 variously recite “adjusting, by the first one of the at least one client selecting the function of preview in the priority”.  However, there is insufficient antecedent basis for “the priority” in these claims.
For the purposes of applying prior art, claims 6, 12 and 18 will be read as depending on claims 5, 11 and 17 respectively which provides proper support for “the priority” and it is suggested that these claims be amended as such.
Appropriate correction is required.[claims 7-13]
Claim 7 recites “A non-transitory computer-readable medium that, when executed by a processor, cause the processor to implement the method comprising...”.  However, there is insufficient antecedent basis for “the method” in this claim.
It is suggested that claim 7 be amended to recite “a method” rather than “the method”.  Claims 8-13 are similarly rejected for their dependence on claim 7.  
Appropriate correction is required.[claims 8-12 and 14-18]
Claims 8-12 are ultimately dependent on claim 7 which recites “A non-transitory computer-readable medium that, when executed by a processor, cause the processor to implement the method comprising...”.  Claims 8-12 recite “The method of...”.  
It is unclear whether claims 8-12 are attempting to claim solely the method described in claim 7 plus additional limitations, or whether claims 8-12 intend to further limit the non-transitory computer-readable medium of claim 7.
It is suggested that claims 8-12 be amended to recite “The non-transitory computer-readable medium of claim ... wherein the method further comprises ...” to clarify that the claims are further limiting claim 7 and not trying to expand beyond claim 7 by excluding the non-transitory computer-readable medium from the claims.
Similarly, claims 14-18 ultimately depend from claim 13 which recites “A system comprising...”.  Claims 14-18 recite “The method of...”, but claim 13 from which these claims depend do not recite any method.  
It is suggested that claims 14-18 be amended to recite “The system of claim ... wherein the instructions further cause the system to perform operations comprising ...” to maintain consistency between the claims.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)s 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Thomas (US 2017/0366591 A1).[claim 1]
Regarding claim 1, Thomas discloses a method comprising: receiving selections from a plurality of clients, in response to executing a function of preview or taking photos or videos by the plurality of clients (Figure 1; Paragraph 0061; acceptance of notification to enable device as a media source with server); establishing a communication session over one or more networks for the plurality of clients executing the function of preview or taking photos or videos (Figure 1; Paragraph 0018, 0065; note that a communication session must be established prior to communication as described occurring); taking, by at least one client of the plurality of clients selecting a function of taking photos or videos, a number of preview streams for at least one client of the plurality of clients selecting a function of preview (Figure 1, Live media 120/media chunks 122); storing the number of preview streams captured by the at least one client selecting the function of taking photos or videos in an image repository (Figure 1, Item 104; Figure 2B, Item 224; Paragraph 0052); transmitting the number of preview streams to the at least one client selecting the function of preview (Paragraph 0042; low-resolution preview media chunks); requesting, by the at least one client selecting the function of preview, the at least one client selecting the function of taking photos or videos to take a number of photos or videos for the at least one client selecting the function of preview (Paragraph 0042; confirming a media source for further streaming); storing the number of photos or videos taken by the at least one client selecting the function of taking photos or videos in the image repository (Figure 1, Item 104; Figure 2B, Item 224; Paragraph 0052; storing additional media chunks at a later time in the streaming session; note that as written the claims do not differentiate between the preview streams and the number of photos or videos taken by the at least one client in a way that would require different capture settings or formats for each); and 1providing the number of the photos or videos to the at least one client selecting the function of preview (Figure 1, selected streams 145; Paragraph 0042; transferring of media chunks from selected streams to the client).[claim 7]
Regarding claim 7, see the rejection of claim 1 above and further note that Thomas discloses implementing the claimed method using an executable program stored on a non-transitory medium as claimed (Paragraph 0070).[claim 13]
Regarding claim 13, see the rejection of claim 1 above and note that Thomas discloses implementing the described system using a processor and a non-transitory medium storing a program as claimed (Paragraph 0070).

	Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 8-12 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.[claims 2-6, 8-12 and 14-18]
Regarding claims 2-4, 8-10 and 14-16, while the prior art teaches systems which perform streaming operations based on location information (e.g. Thomas, Paragraph 0061; geofenced area), the prior art does not teach or reasonably suggest a system or method as claimed further comprising: receiving current location information provided by location-aware components of each client of the plurality of clients, in response to executing the function of preview or taking photos or videos by the plurality of clients; forming a list by determining a proximity of distance based on the current location information of each client of the plurality of clients executing the function of preview or taking photos or videos; and generating a relationship table in the list between the plurality of clients executing preview and taking photos or videos, the relationship table determining the direction of transmitting preview streams, photos or videos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698